 15-60526-BPH Doc#: 85 Filed: 06/20/19 Entered: 06/20/19 17:03:26 Page 1 of 4



Richard J. Samson
CHRISTIAN SAMSON, PLLC
Attorneys at Law
310 W. Spruce
Missoula, Montana 59802
Telephone: (406) 721-7772
Fax: (406) 721-7776
E-Mail: rjs@csjlaw.com
Attorney I.D. No.: 1904

Chapter 7 Trustee


                         UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MONTANA

IN RE:                                        )
                                              )
SHERRI LEE GUNDERSON,                         )       Case No. 15-60526-7
                                              )
                       Debtor.                )


              FINAL APPLICATION FOR PROFESSIONAL FEES AND COSTS


         The undersigned Chapter 7 Trustee, Richard J. Samson, on behalf of the Professional

employed on the estate’s behalf in this case, Michael D. Crane and Chapter 7 Solutions, LLC

(“Professional”), hereby makes application for final approval of an award of fees in the amount

of $39,600.00 and costs in the amount $-0-, and in support of this Application respectfully

represents:

         1.     Debtor filed a voluntary petition under Chapter 7, Title 11, U.S.C. on June 9,

2015. Trustee was appointed to serve in this case on June 10, 2015.

         2.     An Application for appointment of Professional to serve as liquidating

agent/consultant for the Trustee was filed with the Court on October 1, 2015 (Docket No. 18).

         3.     An Order approving the Application to employ Professional was entered by the

Court on October 2, 2015 (Docket No. 19).
 15-60526-BPH Doc#: 85 Filed: 06/20/19 Entered: 06/20/19 17:03:26 Page 2 of 4



       4.      Professional services were commenced on the estate’s behalf on or about

October 1, 2015.

       5.      This Application is the first and final application for the payment of compensation

to said Professional on a contingent fee basis. To date, said Professional has not received any

compensation in this matter for his services from any other source.

       6.      This Application is based on the performance of professional services by

Professional in his capacity as the Trustee’s liquidating agent/consultant. Pursuant to the

contingency fee agreement proposed for Professional’s services related to this matter, said

Professional was retained on a contingent fee basis in the amount of six percent (6%) of the gross

sales price of the subject real property. As set forth in the Trustee’s employment application,

said Professional was retained by the Trustee for the following purpose:

       (A)     To represent the trustee and bankruptcy estate by assisting with Trustee’s efforts
               to sell the Debtor’s real property as part of a short sale process and to further
               assist in the marketing, advertising and identification of a purchaser for the same.
               Additionally, Professional will represent the Trustee in negotiation of an
               agreement with the first position lien holder consenting to a short sale of the real
               property, with said agreement to include a “carve out” payment to the estate for
               the benefit of creditors. It is understood and agreed that Professional is not being
               retained to serve in the capacity of real estate broker or agent.

       (B)     To provide the Trustee and estate with any and all other professional services as
               may be required to assist in effectuating a sale of the real property and negotiation
               of a short sale agreement with first position lien holder.

       Based on the gross sales price for the subject real property, the Professional’s fee which is

requested in this Application is the sum of $39,600.00, calculated as follows:

               ($660,000 gross sales price x .06% contingent fee = $39,600.00).

       Trustee would advise the Court that Mr. Crane spent considerable time working with the

Trustee in his efforts to market and sell the subject real property, including assistance in

determining the value of the real property, strategies for marketing the real property and
 15-60526-BPH Doc#: 85 Filed: 06/20/19 Entered: 06/20/19 17:03:26 Page 3 of 4



discussions on the Trustee’s behalf with Realtors and potential buyers. Based upon on-going

issues in negotiations related to a sale of the real property, Trustee had considered an

abandonment of the same in December 2018. Mr. Crane convinced the Trustee at that time that a

sale was still achievable and has continued to diligently worked on completing a sale of the

property on behalf of the estate. The proposed purchaser for the real property was initially

identified and put in contact with the Trustee by Mr. Crane. Additionally, Mr. Crane successfully

negotiated and investigated many of the intricacies related to the sale of real property in Hawaii

and is responsible for connecting Trustee with the closing agent in this case, Fidelity National

Title Company of Hawaii, who will serve as Trustee’s closing agent in this sale.

       7.      The compensation requested in this matter is based on the customary

compensation charged by comparably skilled practitioners in cases other than cases under the

Bankruptcy Code.

       8.      Professional certifies that none of the compensation or reimbursement for costs

applied for in this application will be shared by him with any entity in violation of 11 U.S.C. §

504.

       9.      Attached are complete time records detailing each service performed by date,

description, and the number of hours expended, for which compensation is requested. N/A

       10.     Attached as Exhibits A is a complete accounting for all costs incurred

for which reimbursement is requested. N/A

       11.     The amount of the costs were computed utilizing the following methods of

allocation: N/A

       12.     Case Status: At the present time, the Trustee’s sale motion has been approved by

the Court (Docket No. 81) and the parties are diligently working towards a closing of the sale on

or before June 28, 2019. Per the terms of the Trustee’s sale motion that was approved by the
 15-60526-BPH Doc#: 85 Filed: 06/20/19 Entered: 06/20/19 17:03:26 Page 4 of 4



Court, an upset bid for the purchase of the property was received by the Trustee on June 14,

2019, and the agreed upon purchase price for the subject real property will be $660,000.00.

       WHEREFORE, Applicant prays that this Court enter its Order awarding final

compensation to his Professional, Michael D. Crane and Chapter 7 Solutions, LLC, in this case

in the amount of $39,600.00 for fees and reimbursement of costs in the amount of $-0-.

                             DATED this 20th        day of June, 2019.

                                              CHRISTIAN SAMSON, PLLC

                                              By:   /s/ Richard J. Samson
                                                      Richard J. Samson
                                                      Chapter 7 Trustee


                                  CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on the 20th day of June, 2019, a true and
correct copy of the foregoing Application was served electronically by the Court ECF notice to
parties requesting special notice or otherwise entitled to the same and that in addition service by
mailing a true and correct copy via First Class Mail, postage prepaid, at Missoula, Montana, to
the following persons or entities who are not ECF registered users: N/A



                                                        /s/ Richard J. Samson
